FILED
                             NOT FOR PUBLICATION
                                                                             JUN 01 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


VLADISLAV ZUBCU,                                 No. 13-70618

              Petitioner,                        Agency No. A089-302-939

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 19, 2015**
                               San Francisco, California

Before: McKEOWN, RAWLINSON, and PARKER,*** Circuit Judges.

       Petitioner Vladislav Zubcu (Zubcu), a citizen of Moldova, petitions for

review of a decision of the Board of Immigration Appeals (BIA) dismissing



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Barrington D. Parker, Jr., Senior Circuit Judge for the
U.S. Court of Appeals for the Second Circuit, sitting by designation.
Zubcu’s appeal of the immigration judge’s (IJ) denial of asylum, withholding of

removal, and relief pursuant to the Convention Against Torture (CAT). Zubcu

contends that substantial evidence does not support the BIA’s adverse credibility

determination because the BIA improperly relied on inconsistencies between

Zubcu’s first and second asylum applications. Zubcu also maintains that CAT

relief is warranted based on his past persecution in Moldova.

      Substantial evidence supports the BIA’s adverse credibility determination

based on irreconcilable discrepancies between Zubcu’s first and second asylum

applications. See Singh v. Lynch, 802 F.3d 972, 975-76 (9th Cir. 2015)

(“Considering the totality of the circumstances, and all relevant factors, a trier of

fact may base a credibility determination on, among other things, the inherent

plausibility of [the petitioner’s] account and the consistency of [the petitioner’s]

statements with other evidence of record (including the reports of the Department

of State on country conditions) without regard to whether an inconsistency,

inaccuracy, or falsehood goes to the heart of [the petitioner’s] claim.”) (citations,

one alteration, and internal quotation marks omitted). Zubcu asserted in his first

application that he was persecuted due to his political opinion and religion and

never mentioned any persecution stemming from his perceived sexual orientation.

Zubcu testified that he never informed the asylum officer that he was persecuted


                                           2
based on his sexual orientation and acknowledged that his present persecution

claim was different from that in his first asylum application. Zubcu also conceded

that he was never a member of a political organization in Moldova. As the BIA

correctly concluded, Zubcu never recanted the basis for his first asylum

application. These inconsistencies supported the BIA’s adverse credibility

determination. See id.

      The BIA did not err in considering Zubcu’s first asylum application even

though Zubcu limited his testimony to his second application. See id. (concluding

that the BIA may rely on any documents in the record to support its adverse

credibility determination). Although Zubcu maintains that he attempted to shield

his personal life from his friend who filled out the first asylum application, the BIA

was not required to accept Zubcu’s explanation. See Zamanov v. Holder, 649 F.3d

969, 974 (9th Cir. 2011) (observing that “the record does not compel the finding

that the IJ’s unwillingness to believe this explanation, in light of the importance of

the omitted incidents to his asylum claim, was erroneous”) (citation omitted). The

BIA properly denied Zubcu’s applications for asylum and withholding of removal

based on its adverse credibility determination. See Singh, 802 F.3d at 977.

      Substantial evidence supports the BIA’s denial of CAT relief because Zubcu

failed to demonstrate that it was “more likely than not” that he would be tortured if


                                           3
he returned to Moldova. Id. (citation omitted). Beyond his discredited testimony,

Zubcu does not persuasively point to any evidence in the record warranting CAT

relief. See id. (articulating that “when a petitioner’s claims under the CAT are

based on the same statements that the BIA determined to be not credible in the

asylum context, the agency may rely upon the same credibility determination in

denying both the asylum and CAT claims”) (citation, alterations, and internal

quotation marks omitted).

      PETITION DENIED.




                                          4